Proceeding pursuant to CPLR article 78 to review a determination of the respondent Martin, dated March 25, 1983, which revoked petitioner’s pistol permits. Determination confirmed and proceeding dismissed, on the merits, without costs or disbursements. The order of respondent Martin was supported by substantial evidence in the record and was neither arbitrary nor capricious (see Matter of Silverberg v Dillon, 73 AD2d 838, app dsmd 49 NY2d 889; Matter ofDe Trano v Looney, 66 Mise 2d 183; Matter of David H., 96 Mise 2d 117). Further, the admission of petitioner’s hospital records into evidence was justified by the compelling public interest at stake (cf. Baecher v Baecher, 58 AD2d 821; Perry v Fiumano, 61 AD2d 512 [child custody]; Matter of Camperlengo v Blum, 56 NY2d 251; Matter of Grand Jury Proceedings [Doe], 56 NY2d 348 [Medicaid fraud investigation]). Mollen, P. J., Niehoff, Rubin and Boyers, JJ., concur.